Citation Nr: 0802384	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  03-01 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for status post left knee anterior cruciate 
ligament (ACL) reconstruction.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the left knee.

3.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to the service-connected left 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to July 
1987.

The instant appeal arose from a November 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Montgomery, Alabama, which denied a claim for 
service connection for a right knee disorder and granted 
service connection for arthritis and, separately, status post 
ACL reconstruction of the left knee.


FINDINGS OF FACT

1.  The veteran's service-connected left knee is not 
manifested by severe recurrent subluxation or lateral 
instability or by a range of motion less than 0 to 120 
degrees after repetitive testing.

2.  The medical evidence does not show a current right knee 
disorder.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for the veteran's 
instability of the left knee is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (2007).

2.  A rating in excess of 10 percent for the veteran's 
limitation of motion of the left knee is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5010 (2007).

3.  Service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial ratings for the left knee

The veteran argues that a higher disability rating is 
warranted for his left knee.  The law provides that 
disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As this case also involves 
the initial evaluation assigned for the left knee disorder, 
the severity of the left knee disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board has considered the 
requirements of Fenderson and has determined that the 
evidence of record shows that the manifestations of his left 
knee disability have been generally consistent since the 
initial assignment of the disability rating.

Higher initial evaluation for instability

The veteran's left knee is currently assigned a 20 percent 
disability evaluation under Diagnostic Code 5257 for 
impairment of the knee.  A higher, 30 percent, rating is 
warranted for severe recurrent subluxation or lateral 
instability.  However, the preponderance of the evidence is 
against the claim.

The preponderance of the evidence is against a finding of 
severe recurrent subluxation or lateral instability of the 
left knee.  While the medical evidence and the veteran's 
contentions reveal mild to moderate instability, the medical 
evidence does not support a finding of severe instability.  

A private treatment record dated in July 2001 gave an 
impression of "some left knee instability" after testing 
revealed "2+ Lachman's without significant varus or valgus 
instability."  During an October 2001 VA examination report, 
the veteran reported that he had episodes of the knee giving 
way.  He also had a 2+ Lachman and a slightly positive pivot 
shift sign.  However, the medical evidence does not show 
severe instability.  This is so because, despite the 
veteran's complaints, the examiner specifically noted no 
instability on examination, and testing revealed stable 
collateral ligaments and negative McMurray testing.

Findings during an April 2003 VA examination report also did 
not show severe subluxation or instability.  Examination of 
the left knee revealed a negative anterior drawer test and 
Lachman test.  A February 2004 VA examination report noted 
that the veteran reported that his knee had worsened since 
2001 and that the knee "gives way on occasion" and that the 
veteran used a cane "after a bad day."  Lachman's testing 
was again noted to be 2+ and was assessed as "mild".  Pivot 
shift was present but was described as "minimal", and 
collateral ligaments were stable to stress.  Again, no 
instability was noted.  A cane was not necessary during the 
examination.

A March 2004 MRI of the left knee showed a possible small 
flap tear of the posterior horn of the lateral meniscus.  
Findings also showed evidence of a previous partial 
meniscectomy.  An April 2004 private medical statement noted 
that the meniscal tears noted on the MRI caused intermittent 
locking of the knee.  A September 2006 VA examination report 
noted "mild lateral laxity."  As the veteran's instability 
has been repeatedly described as "mild" and "minimal" and 
as stability testing reveals negative findings in some 
ligaments, a higher rating under Diagnostic Code 5257 is not 
warranted.



Degenerative Arthritis

The veteran's left knee has a separate 10 percent disability 
rating for degenerative joint disease.  38 C.F.R. § 4.71a.  
Diagnostic Code 5010 for traumatic arthritis is rated as for 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis is rated based on limitation of 
motion.  Diagnostic Code 5261 for limitation of extension of 
the leg provides for a 20 percent rating where extension is 
limited to 15 degrees.  Diagnostic Code 5260 for limitation 
of flexion of the leg provides for a 20 percent rating where 
flexion is limited to 30 degrees.  The preponderance of the 
evidence is against a higher rating for degenerative joint 
disease of the left knee as the evidence of record does not 
more nearly approximate the limitation of motion required for 
a higher rating under either Diagnostic Code 5260 or 5261.

During the 2001 VA examination, the range of motion of the 
left knee was from 0 to 130 degrees.  Normal range of motion 
of the knee is from 0 to 140 degrees. 38 C.F.R. § 4.71a, 
Plate II.  A 2003 VA examination noted no loss of motion in 
the joint.  A 2004 VA examination report noted range of 
motion from 0 to 125 degrees.  A 2006 VA examination report 
noted range of motion from 0 to 120 degrees after repetitive 
testing.  He was assessed as having "mild" arthritis.  As a 
preponderance of the medical evidence does not reflect a 
limitation of extension to 15 degrees or limitation of 
flexion to 30 degrees, a higher rating under either 
Diagnostic Code 5261 or 5260 is not warranted.

The Board has considered the application of 38 C.F.R. § 4.40 
(consider 'functional loss 'due to pain'), and 38 C.F.R. § 
4.45 (consider '[p]ain on movement, swelling, deformity, or 
atrophy on disuse' in addition to '[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing', incoordination, and excess 
fatigability) in this case.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, an increased rating is not 
warranted for limitation of flexion or extension of the left 
knee on the basis of these regulations.  The evidence of 
record shows that the veteran's primary complaint is of pain 
on motion and tenderness to palpation.  In 2004, the veteran 
reported that his symptoms increase with extended periods of 
weightbearing and that he uses a cane occasionally.

The 2001 VA examiner specifically addressed the DeLuca 
considerations and found that while pain could further limit 
function during flare-ups or with increased use, it was not 
feasible to express any such additional functional loss in 
terms of additional limitation of motion because such 
additional loss could not be determined with any degree of 
medical certainty.  The 2004 examiner also addressed the 
DeLuca provisions and noted no more than discomfort on motion 
and no additional limitation of motion after repetitive 
testing.  It was also noted that while the veteran had some 
flare-ups in the past, he did not miss any work because of 
them.  During a 2006 VA examination, the veteran reported 
constant dull pain with very painful flare-ups three to four 
times a month lasting one or two days.  At that time, 
repetitive testing revealed almost full range of motion, from 
0 to 120 degrees.

The current 10 percent rating for arthritis manifested by 
pain and slight limitation of motion incorporates the DeLuca 
factors and includes any additional range of motion lost due 
to repetitive motion.  As the medical evidence shows, 
essentially, no other additional functional loss due to pain, 
the Board finds that the medical evidence does not reveal a 
degree of functional loss due to pain, fatigue, weakness, 
incoordination, and repetition which would warrant a higher 
evaluation for the left knee.  The preponderance of the 
evidence also reveals that, as regards deformity, atrophy, 
instability of station, and instability of locomotion due to 
the left knee disorder, a higher evaluation is not warranted.  
The Board has considered the fact that the veteran 
occasionally does use a cane and does not find that a higher 
rating is warranted with consideration of this fact, given 
his slight limitation of motion even after repetitive 
testing.

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claims for higher initial ratings 
for his left knee disorder.  The evidence is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b) (West 2002).



Right knee disorder 

The veteran contends that service connection is warranted for 
a right knee disorder.  He asserts that that he currently has 
a right knee disorder manifested by pain.  He claims that his 
right knee disorder is due to his service-connected left knee 
disorder because he has overused the right knee in order to 
compensate for his left knee disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for a disability that is proximately due 
to or the result of a service connected disease or injury.  
38 C.F.R. § 3.310.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002).

In order to establish entitlement to service connection for a 
disability, it must be shown that the veteran has the claimed 
disability.  In this case, the preponderance of the evidence 
is against the claim as the medical evidence does not show 
that the veteran has a chronic right knee disability.

An October 2001 X-ray of the right knee revealed no soft 
tissue, bone, or joint abnormalities.  An October 2001 VA 
examination report noted the veteran's report of occasional 
aching right knee pain.  The examiner concluded that the 
right knee was unremarkable.  A February 2004 radiology 
report again noted that the right knee "appears normal."  
In February 2004, the VA examiner who had examined the 
veteran in 2001 again assessed the right knee.  He clarified 
that at the time of the 2001 examination, the right knee had 
full range of motion, 0 to 140 degrees.  38 C.F.R. § 4.71, 
Plate II (2007).  In addition, there was no pain on motion, 
no redness, no head, no swelling, no tenderness, and no 
instability.  At the time of the 2004 examination, the 
veteran reported an aching pain in the right knee four or 
five times a month.  Again the right knee examination was 
found to be unremarkable.  The examiner further opined that 
"any claim that [the veteran] has a right knee condition 
which is 'secondary' to the left knee condition is 
speculative in nature and is less than likely."

Most recently, the right knee was evaluated in a September 
2006 VA examination.  The veteran reported a dull, aching 
pain in the right knee eight to ten times per month, lasting 
for two to three hours with a pain level of three out of ten.  
Physical examination revealed range of motion from 0 to 130 
degrees with no pain reported with motion.  There was also no 
laxity, redness, or swelling.  The conclusion was that there 
were no objective findings with regard to the right knee.  
The examiner also opined that with regard to any relationship 
between the left knee and right knee conditions, "[i]t would 
be mere speculation to state that the right knee condition is 
a direct result of the service-connected left knee 
condition."

Thus, the evidence is against a finding that the veteran 
suffers from a right knee disorder.  No less than three VA 
examinations revealed no right knee diagnosis.  Without 
evidence showing that a disease or disability is present, 
service connection is not warranted.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Further the preponderance of the evidence is against the 
claim with regard to any relationship between the service-
connected left knee disorder and the right knee.  The medical 
evidence, namely the 2004 and 2006 VA examinations, concluded 
that such a connection could not be made without resort to 
speculation.  Accordingly, as the preponderance of the 
evidence is against the claim, the claim for service 
connection for a right knee disorder is denied.

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2001 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  While the appellant was not specifically 
asked to submit evidence and/or information in her possession 
to the AOJ, that criteria is also satisfied as a reasonable 
person could be expected to understand from the notice what 
was needed.  The July 2001 letter indicated that the veteran 
could send the AOJ the necessary evidence as soon as possible 
and that it was his responsibility to support his claims with 
appropriate evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

With regard to the right knee claim, although the initial 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

With regard to the left knee claims, the veteran is 
challenging the initial evaluations assigned following the 
grants of service connection.  In Dingess, the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

A March 2006 letter provided the notice in accordance with 
Dingess.  The Dingess notice was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  
However, this error was cured by the issuance of the November 
2006 SSOC.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records, including a medical statement from H. V. 
Allen, M.D.  The appellant was afforded VA medical 
examinations in 2001, 2003, 2004, and 2006.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

A claim for an initial disability rating in excess of 20 
percent for left knee instability is denied.

A claim for an initial disability rating in excess of 10 
percent for left knee degenerative joint disease is denied.

The claim for service connection for a right knee disorder is 
denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


